Case 19-01447   Doc 5   Filed 10/18/19 Entered 10/18/19 13:30:37   Desc Main
                           Document    Page 1 of 5
Case 19-01447   Doc 5   Filed 10/18/19 Entered 10/18/19 13:30:37   Desc Main
                           Document    Page 2 of 5
Case 19-01447   Doc 5   Filed 10/18/19 Entered 10/18/19 13:30:37   Desc Main
                           Document    Page 3 of 5
Case 19-01447   Doc 5   Filed 10/18/19 Entered 10/18/19 13:30:37   Desc Main
                           Document    Page 4 of 5
Case 19-01447   Doc 5   Filed 10/18/19 Entered 10/18/19 13:30:37   Desc Main
                           Document    Page 5 of 5
